United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-4305
                                   ___________

Clifford Allen Kallbah,               *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Western District of Missouri.
Correctional Medical Services;        *
Missouri Department of Corrections;   * [UNPUBLISHED]
Dr. William McKinney, Farmington      *
Correctional Center; Dr. Gaddy,       *
                                      *
             Appellees.               *
                                 ___________

                             Submitted: October 24, 2006
                                Filed: October 26, 2006
                                 ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Former Missouri prisoner Clifford Kallbah appeals the district court’s1 adverse
grant of summary judgment in his 42 U.S.C. § 1983 action, in which he claimed that
Correctional Medical Services physicians were deliberately indifferent to his serious

      1
        The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
William A. Knox, United States Magistrate Judge for the Western District of
Missouri.
medical needs. Having carefully reviewed the record, we agree with the district
court’s decision to grant defendants’ motion for summary judgment, and conclude that
the questions presented do not require further consideration. Accordingly, we affirm.
See 8th Cir. R. 47A(a).
                        ______________________________




                                         -2-